In the
    United States Court of Appeals
                 For the Seventh Circuit
                           ____________

No. 02-3381
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                  v.

MARK A. MILLER,
                                             Defendant-Appellant.
                           ____________
             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
         No. 1:02CR00071-001—John Daniel Tinder, Judge.
                           ____________
      ARGUED JULY 8, 2003—DECIDED SEPTEMBER 8, 2003
                       ____________

    Before KANNE, ROVNER, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. In February 2002 Mark Miller’s
wife found child pornography on the couple’s home com-
puter and turned him over to authorities. After Miller
pleaded guilty to possession of child pornography, 18 U.S.C.
§ 2252(a)(4)(B), a federal district court sentenced him to 46
months’ incarceration and three years’ supervised release.
On appeal1 Miller argues that his sentence was too severe.
Specifically, he contends that the court erred by failing to
award him a three-level reduction in his offense level for ac-
cepting responsibility for the crime under U.S.S.G. § 3E1.1.


1
 The government filed a cross-appeal, No. 02-3617, which later
was voluntarily dismissed under Fed. R. App. P. 42(b).
2                                                No. 02-3381

Miller also argues that the court erred by imposing an up-
ward departure under U.S.S.G. § 5K2.0 because the images
depicted sadistic, masochistic, and violent behavior. We
affirm.
  In February 2002 Cheryl Miller told the Marion County
Sheriff’s Department that she had discovered a large
amount of child pornography on a family home computer.
Mrs. Miller explained that she and her husband were sep-
arating, and that she had found the images while retrieving
photos and financial records from the computer.
  Soon thereafter, police seized the computer and discov-
ered 113 folders containing over 11,000 images of adult por-
nography and approximately 700 to 750 images of child
pornography. The folders were highly organized, with labels
such as “rape,” “death,” “boys,” “doinkin,” “bumpin uglies,”
and “girl action.” Several of the images depicted rape and
child sex. Others depicted an infant and young children be-
ing bound and tied and penetrated with a penis. Cookie files
revealed that Miller had visited several child-porn websites.
  After he was indicted, Miller moved to modify the terms
and conditions of his pretrial release; he wanted to live with
family members rather than in a community corrections
center. He pleaded guilty a week later. After the district
court accepted Miller’s plea, it heard testimony on his mo-
tion. At this hearing Miller testified that he was not a pedo-
phile and did not derive sexual gratification from the
images. On cross-examination Miller testified that he had
been collecting the pornographic images for approximately
two years. He stated that he stumbled on these images and
that they angered him. Miller originally intended to turn
them over to the police, but over time he became drawn to
them as a means to fuel his depression over his brother’s
death. Miller explained that he felt guilty whenever he was
happy because his brother was gone, and that he collected
the images to make himself feel bad. The district court,
No. 02-3381                                                 3

however, ordered that he be detained at the Marion County
Jail.
  Prior to sentencing Miller moved for a three-level down-
ward adjustment for acceptance of responsibility under
§ 3E1.1. In support of his motion, Miller submitted a let-
ter from Dr. George Parker, a psychiatrist who opined that
Miller was not a pedophile. The district court, however,
denied Miller’s request. It also departed upward the equiv-
alent of two offense levels under § 5K2.0 because a small
number of the images were sadistic, masochistic, and vio-
lent.
  On appeal Miller argues that he was entitled to a down-
ward adjustment under § 3E1.1 because he promptly admit-
ted to possessing the unlawful images, expressed remorse
and contrition for his acts, and entered a timely guilty plea.
We review the district court’s determination for clear error.
United States v. Hendricks, 319 F.3d 993, 1009 (7th
Cir. 2003), petition for cert. filed, (May 21, 2003) (No. 02-
11129). Miller bears the burden of clearly demonstrating
acceptance of responsibility by a preponderance of the evi-
dence. Id. According to Miller, the court was wrong to deny
his motion on the ground that it did not believe his explana-
tion for possessing the materials, which he claims doesn’t
matter. In support he cites United States v. Gonzalez,
16 F.3d 985, 991 (9th Cir. 1993), which held that a sentenc-
ing court cannot consider the defendant’s professed reasons
for committing a crime in determining whether to reduce
for acceptance of responsibility. But see United States v.
Greene, 71 F.3d 232, 235 (6th Cir. 1995) (explicitly rejecting
Gonzalez, holding that “[a] defendant’s statements regard-
ing his motivation are relevant in that they shed light on
the sincerity of an asserted acceptance of responsibility”).
  But contrary to Miller’s assertion, the district court did
not clearly err by refusing his request for a downward
adjustment. The court concluded that Miller was mini-
4                                               No. 02-3381

mizing or rationalizing his behavior to get a favorable
change in the conditions of his release. Specifically, the
court opined that Miller was trying to convince the court
that he was not a danger to the community to enable him to
leave the halfway house and live with family members. And
the court also believed that he was trying to save face with
his family:
      So, to me it’s evident that he is minimizing his pur-
    pose in having the child pornography and the wrong-
    fulness of his conduct in ways that do not persuade me
    that he has accepted responsibility for his offense. He
    has said the things that he needs to say to plead guilty,
    but he is operating on a level of denial that I conclude
    feels he needs to maintain so that his family will stay
    supportive of him and loyal so that he can justify really
    this wasn’t for sexual purposes; it was for the purposes
    that he testified about, maintaining that front which is
    not an acceptance of responsibility.
      The direct and circumstantial evidence persuades
    me that his acquisition and maintenance of child por-
    nography involved a sexual interest. Doctor Parker was
    operating on limited information. He did not have the
    benefit of the detailed explication, of the manner of
    maintenance of the files. He did not really have any
    way of testing the validity of Mr. Miller’s implausible
    explanation for maintaining that collection of child por-
    nography, and I don’t find—there is the conclusion by
    Doctor Parker that Mr. Miller is not a pedophile, but I
    do not find that to be an explanation, or an endorse-
    ment of the plausibility of Mr. Miller’s rationalization
    for why he maintained a collection, and in fact at page
    four Dr. Miller writes Mr.—or Doctor Parker writes Mr.
    Miller could not offer a clear reason as to why he col-
    lected these images. And Doctor Parker I guess perhaps
    for reasons in the psychiatric field accepts the explana-
No. 02-3381                                                 5

    tion, but he in no way endorses it as plausible. And I
    don’t find it to be either.
      I find it to be a minimization, a rationalization of his
    conduct and such that this defendant is not eligible for
    an acceptance of responsibility reduction under section
    3E1.1. of the sentencing guidelines.
       I think I understand why he took the position in front
    of me that he did. I think it was to convince me that
    really this looks worse than it is. It’s not— there’s no
    potential for harm to the community. And I think he
    does it because in part it is his goal to have those
    around him supportive of him. And in part because once
    you have started down that course, you just can’t turn
    around and say: Gee, sister or mother, what have you,
    I lied to you about that. Really here’s why I had it. And
    it’s also I’m sure for him a very difficult admission that
    he did have an interest related to gratification as
    opposed to the reasons that he has stated. . . .
(App. at 12-14.)
  This court has implicitly sided with the Sixth Circuit
rather than the Ninth in evaluating acceptance of responsi-
bility. Just because Miller owned up to the elements of the
offense does not mean that he is necessarily entitled to a
downward adjustment—this court also requires defendants
to honestly acknowledge the wrongfulness of their conduct
and not minimize it. See United States v. Lopinski, 240 F.3d
574, 575 (7th Cir. 2001) (recognizing that the purpose of
§ 3E1.1 is not only to induce guilty pleas, but also to reduce
recidivism by having defendants face up to the wrong-
fulness of their conduct); see also United States v. Travis,
294 F.3d 837, 840-41 (7th Cir. 2002); United States v.
Stewart, 198 F.3d 984, 987 (7th Cir. 1999); United States v.
Grimm, 170 F.3d 760, 766 (7th Cir. 1999); United States v.
Bomski, 125 F.3d 1115, 1119 (7th Cir. 1997). This court re-
quires that a defendant do more than merely plead guilty,
6                                                No. 02-3381

an approach consistent with that endorsed by the Sixth Cir-
cuit in Greene. This approach also makes sense—otherwise,
§ 3E1.1 would have been written to say that merely plead-
ing guilty earns the reduction.
   Next, Miller argues that the district court erred by de-
parting outside the range of the sentencing guidelines. We
review the district court’s decision to depart from the guide-
lines for abuse of discretion, but whether a particular factor
is a permissible basis for departure is a question of law sub-
ject to de novo review. United States v. Bautista, 258 F.3d
602, 605 (7th Cir. 2001). Under § 5K2.0, a sentencing court
may depart from the applicable guideline range if it finds
an aggravating or mitigating circumstance not adequately
taken into consideration by the guidelines. See 18 U.S.C.
§ 3553(b); United States v. Dote, 328 F.3d 919, 925 (7th Cir.
2003). Other than prohibited factors, such as race, sex, and
national origin, the guidelines place essentially no limit
on the potential factors that may warrant a departure.
Bautista, 258 F.3d at 605. An “encouraged” factor, i.e., one
that is explicitly contemplated as a ground for depar-
ture, United States v. Schulte, 144 F.3d 1107, 1109 (7th Cir.
1998), may serve as the basis of a departure if it places the
conduct outside the “heartland” of cases embodied by the
guideline, Koon v. United States, 518 U.S. 81, 106 (1996),
i.e., if the behavior was more egregious than the behavior
normally punished by the appropriate guideline, United
States v. Jones, 278 F.3d 711, 716 (7th Cir.), cert. denied,
536 U.S. 912 (2002), and if the applicable guideline does not
already take it into account, Koon, 518 U.S. at 95.
  Here, the relevant sentencing guideline is U.S.S.G.
§ 2G2.4, which applies to the possession of child pornogra-
phy. See United States v. Holm, 326 F.3d 872, 876 (7th Cir.
2003, petition for cert. filed, June 30, 2003) (No. 03-5193)).
At the time of sentencing, § 2G2.4 did not account for the
No. 02-3381                                                    7

possession of sadistic, masochistic, or violent images.2 The
district court, however, concluded that the disturbing
nature of the images possessed by Miller was an aggravat-
ing factor, rendering his crime more egregious than most
cases.
   Miller argues that the departure was impermissible
because § 2G2.4 did not account for sadistic, masochistic, or
violent behavior. He notes that U.S.S.G. § 2G2.2(b)(3),
which covers the trafficking of child pornography, mandates
a four-level increase for trafficking sadistic, masochistic, or
violent depictions. And, says Miller, the fact that § 2G2.4
did not have a comparable provision means that the Com-
mission adequately considered the factor in promulgating
the guideline, but decided not to punish it. But as recog-
nized by two sister circuits, the Commission’s failure to in-
clude a comparable provision in § 2G2.4 does not mean that
sentencing courts are prohibited from considering the pos-
session of sadistic, masochistic, or violent depictions as an
aggravating factor. United States v. Neal, 249 F.3d 1251,
1254-59 (10th Cir. 2001) (sentencing court may consider
factor mentioned in § 2G2.2 as basis for upward departure
where sentence is calculated under § 2G2.4); United States
v. Amirault, 224 F.3d 9, 12 (1st Cir. 2000) (same). Miller
criticizes Neal and Amirault, but the courts in both cases
did exactly what § 5K2.0 instructs. See § 5K2.0 (“. . . a fac-
tor may be listed as a specific offense characteristic under
one guideline but not under all guidelines. Simply because
it was not listed does not mean that there may not be cir-
cumstances when that factor would be relevant to sentenc-
ing.”)



2
   As part of the PROTECT Act, § 2G2.4 was amended in April
2003 to mirror § 2G2.2; the guideline now mandates a four-level
increase for the possession of images depicting sadistic, masoch-
istic, or violent content.
8                                                No. 02-3381

   Miller not only challenges the district court’s legal deter-
mination, but also its factual determination that the case
lies outside the heartland of normal cases under § 2G2.4.
At first blush, the court’s refusal to depart the equivalent of
four levels rather than two may suggest that even the court
wasn’t surprised that some of the images were sadistic or
violent. But this argument fails because the court properly
referred to the analogous provision contained in
§ 2G2.2(b)(3), and under that provision only a singular im-
age is needed to trigger the adjustment. See United States
v. Turchen, 187 F.3d 735, 740 (7th Cir. 1999) (affirming
application of § 2G2.2(b)(3) to single image).
                                                   AFFIRMED.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—9-8-03